Citation Nr: 0921191	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1943 to February 1946 and from June 1946 to May 
1949.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2007 decision of the 
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical and other evidence of record does not reveal 
that the Veteran is permanently bedridden or so helpless that 
he is unable to perform self-care tasks or protect himself 
from the hazards incident to his daily environment without 
care or assistance of another person on a regular basis.

2.  The Veteran does not have a single disability currently 
ratable at 100 percent disabling.

3.  The medical and other evidence of record does not reveal 
that the Veteran is substantially confined to his dwelling or 
its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based on regular aid 
and attendance, or at the housebound rate, have not been 
established.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks special monthly pension based on the need 
for regular aid and attendance or housebound status.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the 
Milwaukee Pension Maintenance Center dated August 21, 2007.  
Specifically, the Veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  The letter also informed the 
Veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.  

The August 2007 letter specifically advised the Veteran that 
in order to substantiate his claim for special monthly 
pension based on aid and attendance, the evidence must 
demonstrate that "you require the aid of another person in 
order to perform personal functions required in everyday 
living," or "you are bedridden, in that your disability or 
disabilities requires that you remain in bed apart from any 
prescribed course of convalescence or treatment."  With 
respect to entitlement to special monthly pension based on 
housebound status, the August 2007 letter informed the 
Veteran that he must provide evidence of a single permanent 
disability evaluated as 100 percent disabling AND an 
additional disability at 60 percent disabling, or a single 
permanent disability evaluated as 100 percent disabling and 
"due to such disability, you are permanently and 
substantially confined to your immediate premises."  

The Veteran was also specifically notified in the August 2007 
letter to describe or submit any additional evidence which he 
thought would support his claim in compliance with the "give 
us everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
reports of private outpatient treatment, as well as a report 
of a VA examination of the Veteran in August 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is housebound, an increased rate of pension 
is payable.  See 38 U.S.C.A. 1521(d),(e) (West 2002); 38 
C.F.R. § 3.351(a)(1) (2008).

Aid and attendance

Pension benefits are payable at a higher rate if a veteran 
requires the regular aid and attendance of another person.  
See 38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(b),(c) (2008).

Under 38 C.F.R. § 3.351(b) (2008), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2008).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be constant need.  
See 38 C.F.R. § 3.352(a) (2008); see also VAOPGCPREC 21-94.

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
Court noted: (1) it is mandatory for VA to consider the 
enumerated factors within the regulation; (2) eligibility 
requires that at least one of the enumerated factors be 
present; and (3) the "particular personal function" refers 
to the enumerated factors.  See Turco v. Brown, 9 Vet. App. 
222 (1996).

"Bedridden" will be a proper basis for finding the need for 
the regular aid and attendance of another person and is to be 
determined based on the actual requirement to be confined to 
a bed.  38 C.F.R. § 3.352(a).

Housebound status

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if the veteran is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1521(e), 
38 C.F.R. § 3.351(d). 

Special monthly pension is payable at a specified rate if the 
veteran has one permanent disability rated as 100 percent 
disabling, and either has a separate disability or 
disabilities rated at 60 percent or higher or he is 
permanently housebound.  The claimant will be found to be 
permanently housebound if, due to his disabilities, he is 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

Analysis

The Veteran in essence contends that his disabilities, 
principally his arteriosclerotic heart disease, have rendered 
him in constant need of aid and attendance and/or rendered 
him housebound.

Aid and attendance

The law and regulations pertaining to special monthly pension 
based upon the need for regular aid and attendance have been 
set forth above.  There are three general criteria for 
establishing the need for aid and attendance: (1) whether the 
claimant is blind or is nearly blind; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) the evidence establishes a factual need for aid and 
attendance.  See 38 C.F.R. § 3.351.

The first two criteria are not applicable to this case.  The 
Veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind, or that he is a patient living in a nursing home.

The competent medical evidence, namely the August 2007 VA 
examination report, shows that the Veteran is not permanently 
bedridden.  To the contrary, the examiner indicated the 
Veteran was capable of getting out of bed and remaining out 
of bed all day.  There is no competent medical evidence 
showing that he has become permanently bedridden since that 
examination.  Indeed, the Veteran has not contended that his 
disabilities render him permanently bedridden. 

Turning to the need for aid and attendance of another, the 
report of the August 2007 VA examination reflects that the 
Veteran did not require a visiting nurse, attendant, or aide.  
The examiner noted that the Veteran can drive a car, walk for 
two blocks, travel for 100 miles, care for the needs of 
nature, feed himself, dress himself, bathe himself, get out 
bed and get outdoors.  The examiner noted that the Veteran 
could also take day-long excursions away from his home.  

Additionally, M.A.D., M.D., noted in November 2006 that the 
Veteran "remains active," and in November 2007 he described 
the Veteran as "a fairly active individual for his age."  
The above-cited evidence clearly shows that the Veteran does 
not need the regular aid and attendance of another, and there 
is no competent medical evidence showing a change in 
theVeteran's ability to take care of himself since the August 
2007 VA examination and November 2007 report of Dr. M.A.D.

In short, the Veteran's claim is not supported by any 
competent medical evidence demonstrating that he is in fact 
currently disabled due to his various medical disabilities to 
the extent that he requires the regular aid and assistance of 
another person.  There is no objective evidence that the 
Veteran is so helpless that he cannot dress or undress 
himself, attend to the needs of personal hygiene, feed 
himself, or the like.  He has not provided or identified any 
such evidence.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

Housebound status

As has been described in the law and regulations section 
above, special monthly pension is payable at a specified rate 
if the veteran has one permanent disability rated as 100 
percent disabling, and either has a separate disability or 
disabilities rated at 60 percent or higher or he is 
permanently housebound.  The veteran will be found to be 
permanently housebound if, due to his disabilities, he is 
confined to his home or the immediate premises.  See 38 
C.F.R. § 3.351(d).

The November 2007 rating decision reflects that the RO rated 
the Veteran's disabilities as the following: arteriosclerotic 
heart disease, myocardial infarction, 30 percent disabling; 
arthritis of the left knee, 10 percent disabling; arthritis 
of the right knee, 10 percent disabling; hypertension, 10 
percent disabling; and hypothyroidism, noncompensable (zero 
percent) disabling.  There is no evidence of other medical 
conditions which have not been considered by the RO.  [The 
Board notes that hyperlipidemia was noted in the August 2007 
VA examination report.  However, hyperlipidemia and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities; they are therefore not appropriate 
entities for separate ratings under the VA rating schedule.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).]

With respect to the Veteran's disabilities, there is no 
disability currently ratable at 100 percent by the RO, and 
the Veteran does not appear to contend otherwise. However, 
the Veteran argues that his disabilities were not correctly 
rated by the RO.  See the June 2008 VA Form 9.  His 
representative argues that the Veteran's service-connected 
arteriosclerotic heart disease should have been rated at 60 
percent disabling.  See the November 24, 2008 Statement of 
Accredited Representative in Appealed Case.

A 60 percent rating for arteriosclerotic heart disease 
requires documented coronary artery disease resulting in more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating requires documented coronary artery disease resulting 
in chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2008).

With respect to the Veteran's heart disability, the available 
medical records from Dr. M.A.D. demonstrate an estimated 
ejection fracture "greater than 60 percent" in November 
2006 and 66 percent in November 2007.  Dr. M.A.D. further 
noted in November 2007 that the Veteran denied dizziness, had 
no recent complaints of angina, and there was no syncope.  
Stress test was negative and demonstrated a workload of 8 
METS.  The Veteran was described as having "normal to 
excellent exercise capacity," and there was no angina on 
exertion.  There is also no evidence of more than one episode 
of acute congestive heart failure in the past year.  Under 
these circumstances, a 60 or 100 percent rating may not be 
assigned for the Veteran's heart disease.  

With respect to the Veteran's hypertension, Dr. M.A.D. 
described the Veteran's hypertension as "mild" and 
"controlled" in November 2007.  Blood pressure readings 
measured by Dr. M.A.D. were 140/ 70 in November 2006 and 
130/80 and 132/78 in November 2007, and the peak blood 
pressure reading during his stress test was 170/70.  Such 
findings do not allow for a disability rating in excess of 10 
percent for hypertension under Diagnostic Code 7101, which 
requires diastolic pressure of predominately 110 or more or 
systolic pressure predominantly 200 or more.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).

With respect to the knee disabilities and hypothyroidism, the 
Veteran has submitted no evidence indicating a change in 
severity of these conditions since these conditions were 
initially rated for pension purposes in 1993.  Indeed, the 
August 2007 VA examiner did not indicate that bilateral knee 
disabilities were part of the Veteran's current disability 
picture.  Accordingly, increased disability ratings for these 
conditions are not warranted.  See 38 U.S.C.A. § 5107(a) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

In sum, the objective medical evidence demonstrates that the 
Veteran's disabilities were assigned appropriate rating 
percentages by the RO.  

Moreover, the objective evidence does not demonstrate that 
the Veteran is currently housebound, that is, he is not 
substantially confined to his home or the immediate premises.  
The August 2007 VA examiner noted that the Veteran can drive 
his car, walk two blocks unassisted and can take brief 
excursions away from home.  As detailed above, Dr. M.A.D. 
described the Veteran as "fairly active" for his age.  
Indeed, the Veteran was able to walk on a treadmill for 
almost seven minutes during stress testing in November 2007.  
There is no competent medical evidence showing a change in 
the Veteran's ability to leave his home since the August 2007 
VA examination and November 2007 records from Dr. M.A.D.

In short, as with the matter of the need for the regular aid 
and attendance of another person, the evidence of record does 
not indicate that the Veteran's disabilities are ratable at 
the 100 percent plus sixty percent level, or that he is in 
fact housebound.

The Veteran and his representative argue that Hartness v. 
Nicholson, 20 Vet. App. 216 (2006) allows for a grant of his 
claim.  See the Veteran's November 2007 notice of 
disagreement; see also the November 24, 2008 Statement of 
Accredited Representative in Appealed Case.  In Hartness, the 
Court determined that the intersection of 38 U.S.C.A. § 
1513(a) and 38 U.S.C.A. § 1521 result in a special monthly 
pension being applicable to a veteran with the requisite 
service if, in addition to being at least 65 years old, he or 
she had at least a 60 percent rating, or, is considered 
permanently housebound as defined under 38 U.S.C.A. § 1502(c) 
without the showing of a permanent and total disability.
In this case, for reasons detailed above the Veteran has a 
combined disability rating for pension purposes of 50 
percent, and therefore does not meet the criteria of at least 
a 60 percent rating under Hartness.  Moreover, as detailed 
above that the evidence does not reflect that the Veteran is 
permanently housebound.  The contentions of the Veteran and 
his representative that Hartness allows for the grant of the 
benefit sought on appeal are accordingly without merit.  

Conclusion

In sum, for the reasons and bases expressed above, the Board 
concludes that the Veteran is not entitled to a special 
monthly pension based on a need for regular aid and 
attendance or being housebound.  In so concluding, the Board 
in no way wishes to minimize the Veteran's disabilities, 
which are significant.  However, for reasons stated, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim.  The benefit sought on appeal is 
accordingly denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


